Citation Nr: 0323608	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  96-28 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
May 9, 1997, for post-traumatic stress disorder (PSTD).

2.  Entitlement to service connection for coronary artery 
disease claimed as proximately due to or the result of 
service-connected disability from PTSD.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision in 
which the regional office (RO) granted service connection for 
PTSD and awarded a rating of 10 percent, effective from July 
12, 1995, and a rating of 70 percent, effective from May 9, 
1997.

In October 2000, the Board granted an earlier effective date 
of September 30, 1994, for the grant of entitlement to 
service connection for PTSD and remanded the issue of 
entitlement to a higher evaluation for PTSD to the RO for 
further development, including obtaining Social Security 
Administration records.

In a letter dated in July 2000, a physician who had treated 
the veteran for coronary artery disease and acute anterior 
myocardial infarction reported that research had shown an 
association between cardiac events and physical and emotional 
stress.  The doctor qualified the statement by stating the 
"mechanisms" in the veteran's case were unknown and 
"definite statements regarding the association between one 
particular patient or one particular even and the previous or 
present stress is (sic) impossible."

In a May 2001 rating decision, the RO assigned disability 
evaluations for PTSD of 10 percent from September 30, 1994 
(the date of his original claim for service connection for 
"nerves"), and 100 percent from May 9, 1997.  The issue of 
entitlement to a higher rating on and after May 9, 1997, is 
moot, as the veteran has been awarded the highest schedular 
rating for PTSD from that date.  However, the issue of 
entitlement to a rating in excess of 10 percent prior to May 
9, 1997, remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The veteran has expressed disagreement with the effective 
date of the current 100 percent rating for PTSD, and the RO 
has reframed the issue on appeal as that of entitlement to an 
earlier effective date for the 100 percent rating.  As the 
veteran appealed the initial rating for PTSD, and as that 
issue remains before the Board on appeal, the Board will 
continue to frame the issue on appeal as that of entitlement 
to a higher disability evaluation, rather than as one for an 
earlier effective date for the current rating.

The veteran has disability from coronary artery disease, 
status post myocardial infarction.  He has appealed a May 
2000 rating decision in which the RO denied entitlement to 
service connection for a heart disorder claimed by the 
veteran to be proximately due to or the result of his 
service-connected disability from PTSD.

In an August 2002 decision, the Board denied entitlement to a 
rating in excess of 10 percent prior to May 9, 1997, for 
PTSD, and denied entitlement to service connection for 
coronary artery disease claimed as proximately due to or the 
result of service-connected disability from PTSD.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter referred to 
as the Court).

In an Order dated in February 2003, the Court granted a joint 
motion of the Secretary of the Department of Veterans Affairs 
and the appellant, and vacated the Board's August 2002 
decision and remanded this matter to the Board for compliance 
with the provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA) and the Court's holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Pursuant to this remand, the RO will be scheduling a 
Department of Veterans Affairs VA examination.  The veteran 
is hereby notified that is his responsibility to report for 
the examination and to cooperate in the development of his 
claims.  The consequences of failure to report for VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2002).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, to notify a claimant of 
VA's inability to obtain certain evidence, and when necessary 
to decide a claim, afford the veteran a medical examination.  

This case involves an appeal from a claim that has been 
pending since September 1994 and another claim that has been 
pending since December 1999.  The record does not reflect 
that the RO has taken action on this case consistent with the 
VCAA.  A remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA concerning the issues remanded to the Board by 
the Court, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, this matter is remanded to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
neuropsychiatric disorder since September 
1994 and the names and addresses of all 
medical care providers who have treated 
him for heart disease since January 1999.  
The RO should take all necessary steps to 
obtain any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO must ensure full compliance 
with VCAA.  In order to assist the 
veteran in his efforts to substantiate 
his claim for service connection for a 
heart disorder, and for a rating in 
excess of 10 percent prior to May 9, 
1997, for PTSD, the veteran should be 
advised of the evidence necessary to 
substantiate and prove his claims.  
Further the RO must inform the veteran 
which of such evidence VA will obtain, 
and which of such evidence he must 
obtain.  Further, in the event the 
veteran identifies evidence that he 
requests the RO to obtain and the RO is 
unable to do so, the RO must notify the 
veteran of its inability to obtain such 
evidence.  See 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and etiology of his 
cardiovascular disease.  The claims file 
must be made available to and reviewed by 
the examiner.  All indicated diagnostic 
tests and studies must be performed.  The 
examiner should express an opinion 
whether it is as least as likely as not 
that the veteran's disability from a 
cardiovascular disorder is proximately 
due to or the result of his service 
connected disability from PSTD.  The 
examiner should provide a full 
explanation of the rationale that is the 
basis of his/her conclusion.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any of the benefit sought on appeal 
continues to be denied, the appellant and 
his representative should be provided a 
supplement statement of the case on the 
issues of entitlement to a rating higher 
than 10 percent for PTSD prior to May 9, 
1997, and entitlement to service 
connection for coronary artery disease, 
claimed as proximately due to or the 
result of service-connected disability 
from PTSD.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




